230 F.3d 1297 (11th Cir. 2000)
UNITED STATES of America, Plaintiff-Appellee,v.Anthony James RICHARDSON, Defendant-Appellant.
No. 99-12328.
United States Court of Appeals, Eleventh Circuit.
October 17, 2000.October 30, 2000

Appeal from the United States District Court for the Southern District of  Alabama. (No. 96-00224-CR-1), Charles R. Butler, Jr., Chief Judge.
Before COX, BLACK and FAY, Circuit Judges.
PER CURIAM:


1
Anthony James Richardson appeals his 180-month sentence for possession of a  firearm by a convicted felon, in violation of 18 U.S.C.  922(g). He argues that  he was improperly sentenced as an armed career criminal under 18 U.S.C.   924(e)(1) and U.S.S.G.  4B1.4. For the reasons stated below, we affirm the  district court's sentence.


2
Richardson possessed a firearm as a felon on December 31, 1995. On January 29,  1997, he pleaded guilty to possession of a firearm by a convicted felon, in  violation of 18 U.S.C.  922(g). On April 29, 1997, the district court concluded  that he qualified as an armed career criminal and enhanced his sentence pursuant  to 18 U.S.C.  924(e)(1). Richardson appealed. This Court vacated the sentence  and remanded for re-sentencing because the district court erroneously relied  upon a conviction obtained after Richardson's violation of  922(g) to conclude  that he qualified as an armed career criminal. See United States v. Richardson,  166 F.3d 1360, 1361-62 (11th Cir.1999). On remand, the district court again  concluded that Richardson qualified as an armed career criminal and enhanced his  sentence accordingly, but this time relied upon two 1990 burglary convictions,  which were listed as two counts, in the Clarke County, Alabama, Circuit Court.  Richardson appeals.


3
To qualify as an armed career criminal pursuant to 18 U.S.C.  924(e)(1), the  defendant must violate  922(g) and have "three previous convictions by any  court ... for a violent felony or a serious drug offense, or both, committed on  occasions different from one another." 18 U.S.C.  924(e)(1). Richardson argues  that the court erred in concluding that the Clarke County burglary convictions  constitute crimes committed on occasions different from one another and that the  court erred in considering evidence relevant to these convictions beyond the  indictments and judgments of conviction.1


4
We review for clear error a district court's factual findings and review de novo  the district court's application of law to those facts. United States v. Cover,  199 F.3d 1270, 1274 (11th Cir.2000). Whether two crimes constitute a single  criminal episode or two separate felonies for purposes of  924(e) is an issue  of law, which we review de novo. See United States v. Lee, 208 F.3d 1306, 1307  (11th Cir.2000).


5
"[Section 924(e) ] does not require separate indictments; the final conviction  under section 922(g) must merely be preceded by three convictions for crimes  that are temporally distinct." United States v. Howard, 918 F.2d 1529, 1538  (11th Cir.1990). In Lee, the Court recently reiterated that " 'so long as  predicate crimes are successive rather than simultaneous, they constitute  separate criminal episodes for purposes of' "  924(e)(1). 208 F.3d at 1307  (quoting United States v. Pope, 132 F.3d 684, 692 (11th Cir.1998)). The Court  stated that "by 'successive,' the Pope panel meant that the crimes were  separated by 'a meaningful opportunity to desist ... activity before committing  the second offense,' and that the crimes reflected 'distinct aggressions,  especially if the defendant committed the crimes in different places.' " Id.  Moreover, the Court explained that the crimes may represent one course of  criminal conduct but still be considered separate crimes where one crime was  completed successfully and then the second "crime was committed in a completely  different venue." Id. at 1308.


6
Richardson concedes that the Clarke County indictments and judgments alone  indicate that either he or one of his accomplices burglarized Martin Searcy's  building and either Richardson or one of his accomplices burglarized Barry  Wiseman's building. He contends, however, that the indictments and judgments do  not indicate whether the burglaries occurred simultaneously or successively. As  Richardson could not have been in Searcy's building and Wiseman's building  simultaneously, he burglarized the buildings successively or while he was  burglarizing one, an accomplice was burglarizing the other, or his accomplices  burglarized both buildings. If he burglarized the buildings successively, then  the crimes are on different occasions and distinct criminal episodes. On the  other hand, if he burglarized one while his accomplices burglarized the other or  his accomplices burglarized both simultaneously, then the answer is less clear.  For example, if Richardson drove his accomplices to the buildings, instructed  them to burglarize the buildings and the accomplices complied, the crimes would  be simultaneous and temporally indistinct. Thus, the indictments and judgments  alone do not indicate whether the crimes were committed on occasions different  from one another.


7
The district court went further, however, and examined records beyond the  judgment and indictment. The district court concluded that the burglaries were  separate offenses based on police reports and arrest records related to the  Clarke County burglaries submitted by the Government. Richardson argues that  Taylor v. United States, 495 U.S. 575, 110 S.Ct. 2143, 109 L.Ed.2d 607 (1990),  precludes consideration of these documents. In Taylor, the Supreme Court first  concluded that "a person has been convicted of burglary for purposes of a   924(e) enhancement if he is convicted of any crime, regardless of its exact  definition or label, having the basic elements of unlawful or unprivileged entry  into, or remaining in, a building or structure, with intent to commit a crime."  Id. at 599, 110 S.Ct. at 2158. Next, the Supreme Court held that "  924(e)  mandates a formal categorical approach, looking only to the statutory  definitions of the prior offenses, and not to the particular facts underlying  those convictions" to determine if the conviction is such a burglary. Id. at  600, 110 S.Ct. at 2159. In other words, "the only plausible interpretation of   924(e)(2)(B)(ii) is that, like the rest of the enhancement statute, it generally  requires the trial court to look only to the fact of conviction and the  statutory definition of the prior offense." Id. at 602, 110 S.Ct. at 2160. Such  a categorical approach applies, the Court reasoned, because "Congress intended  the sentencing court to look only to the fact that the defendant had been  convicted of crimes falling within certain categories and not to the facts  underlying the prior convictions." Id. at 600, 110 S.Ct. at 2159.2 The Court  also expressed concerns about the "practical difficulties and potential  unfairness of a factual approach," in particular, the problems of attempting to  prove through trial transcripts or witnesses, conduct alleged to be a burglary. Id. at 601, 110 S.Ct. at 2159.


8
In contrast, determining whether crimes were committed on occasions different  from one another requires looking at the facts underlying the prior convictions.  See e.g., United States v. Sweeting, 933 F.2d 962, 967 (11th Cir.1991)("The  underlying incident for Sweeting's prior conviction was the burglarizing of one  home, fleeing to another home when the police approached, and hiding in a closet  to escape detection by the police. We agree with appellant that this should  count as only one conviction for purposes of sentencing, as it constitutes a  single episode even though there were separate punishable acts."); Pope, 132  F.3d at 692 ("Because Pope had completed his first burglary when he made the  decision to commit the second burglary by breaking into another office 200 yards  away, the two crimes were committed on 'occasions different from one another.'  "); Lee, 208 F.3d at 1308 ("Lee here successfully completed his first crime. He  got away. Only after he was spotted some two miles away ... did he set into  motion the chain of events leading to his second crime, and that crime was  committed in a completely different venue. That break makes the crimes  successive, distinct aggressions.").


9
Richardson further argues that United States v. Spell, 44 F.3d 936 (11th  Cir.1995), limits any inquiry beyond the fact of conviction to "examining easily  produced and evaluated court documents, including the judgment of conviction,  charging papers, plea agreement, presentence report adopted by the court, and  the findings of a sentencing judge." Id. at 939. Although Spell was concerned  with a different provision than Taylor, the issue was similar. In Spell, the  Court determined whether the defendant's Florida burglary conviction was for a  crime of violence pursuant to U.S.S.G.  4B1.. The police report and arrests  records, Richardson argues, are beyond the limited inquiry prescribed by Spell  and are of insupportable reliability.


10
Whether the Clarke County burglaries were committed on "occasions different from  one another," i.e. whether they were "temporally distinct" or "successive rather  than simultaneous," is a question unsuited to a categorical approach that relies  on an examination of the criminal statute. The mere fact of conviction does not  answer this question. Furthermore, the court documents referred to in  Spell-especially in a case such as this one where the defendant pleaded guilty  to the crimes-often do not provide sufficient information to determine whether  crimes were separate or part of a single criminal episode.3 As noted above, in  making this determination, this Court has repeatedly examined the underlying  facts. See, e.g., Sweeting, 933 F.2d at 967; Pope, 132 F.3d at 691-92; Lee, 208  F.3d at 1308. Thus, the court did not err in examining the underlying facts.4


11
We recognize, however, that the reliability of police reports is far from  absolute. We further recognize the risk of converting a sentencing procedure  into a mini-trial of the facts. Cf. Spell, 44 F.3d at 939 ("As the Supreme Court  explained in Taylor v. United States, the practical difficulties of holding  mini-trials on a defendant's prior convictions counsel against looking beyond  the fact of conviction."). Richardson, however, has not contested the accuracy  of the police reports in this case. Moreover, the facts which the police reports  relay in this case are those which ordinarily such a report most reliably  relays. In particular, the reports indicate that Martin Searcy reported that his  camphouse in Manilla was burglarized between 5:00 p.m. November 28, 1989, and  5:45 p.m. December 1, 1989, and that Barry Wiseman reported that his residence  in Mobile was burglarized between 12:00 a.m. December 3, 1989, and 8:00 p.m.  December 4, 1989.


12
Based on these reports which undisputedly indicate that the burglaries took  place on different days at different locations, we conclude that the district  court did not err in concluding that the Clarke County burglaries were committed  on occasions different from one another. Accordingly, we affirm its application  of the armed career criminal enhancement pursuant to  924(e)(1).


13
AFFIRMED.



NOTES:


1
  Richardson does not argue that his 1990 burglary conviction in the Washington  County, Alabama, Circuit Court does not count toward the three requisite  convictions. Thus, the question is whether the Clarke County convictions count  as a single criminal episode or two violent felonies committed on different  occasions.


2
  As a result of adopting this categorical approach, the Taylor Court ultimately  held that "an offense constitutes 'burglary' for purposes of a  924(e) sentence  enhancement if either its statutory definition substantially corresponds to  'generic' burglary, or the charging paper and jury instructions actually  required the jury to find all the elements of generic burglary in order to  convict the defendant." Taylor, 495 U.S. at 602, 110 S.Ct. at 2160. Richardson  does not argue that the burglary convictions in Clarke County do not  substantially correspond to generic burglary.


3
  It is common in many jurisdictions for indictments to simply track the statutory  language for the given crime and provide few, if any, of the specific facts  underlying the indictment.


4
  We note that this Court in its prior opinion instructed that "[o]n remand, the  district court is not precluded from soliciting facts about the Clarke County  burglaries to determine whether they were separate convictions for the purpose  of applying"  924(e)(1). Richardson, 166 F.3d at 1362.